Lumpkin, O. J.
The Judge below, who we know to be a most careful and pains-takiug officer, after witnessing the investigation and carefully scrutinizing the complicated transactions between these parties, has felt it to be his duty to overrule the motion for a new trial. Do we feel constrained under the circumstances to reverse him ?
Section 2d of the ordinances of the Convention which met at Milledgeville, October and November, 1865, enacts as follows : “And be it further ordained, that all contracts made between the 1st of June, 1861, and the 1st of June, 1865, whether expressed in writing or implied, or existing in parol, and not yet executed, shall receive an equitable construction ; and either party in any suit for the enforcement of any such contract, may, upon the trial, give in evidence the consideration and the value thereof at any time, and the intention of the parties as to the particular currency in which payment was to be made and the value of such currency at any time, and the verdict and judgment rendered, shall be on principles of equity: Provided, that contracts executed within the time specified and which were simply in renewal of original contracts made before the said 1st day of June, shall stand upon ’’the footing of contracts executed before hostilities commenced. (Pamphlet, Journal of Proceedings of People of Georgia, page 233.)
Now, under the rule thus prescribed, the jury, composed of the most intelligent bankers and merchants of the city of Augusta, — and it is admitted everywhere that this is one of the most intelligent business communties in this or any other country, — have carefully considered the evidence and rendered the verdict which they have. Has any principle of law been violated? They had the right, not only to reduce the respective demands of the parties to a specie basis, but also to go into an examination of the consideration for which the note was given?; how much ought to be deducted from the *492amount of said note, by tbe unsoundness of tbe tobacco for which the note was given; what is the usage of trade in the community where the parties resided as it respects settlements between merchants, etc.: these and all other matters which affected the equity of the parties, the jury had a right to inquire into, and to find their verdict accordingly; and this they have done.
These parties had heavy transactions with each other, amounting to some forty thousand dollars and upwards. It required an extensive and accurate investigation to adjust their mutual dealings. The defendant O’Dowd’s set off exceeded the note of the plaintiffs by some eight hundred dollars, which, reduced to a gold standard at the time, is the verdict which the jury seem to have rendered.
Counsel for McLaughlin & Co. have read to us a statute in Crawford and Marbwry's Digest, passed at the close of the continental war, by which all contracts are required to be reduced to aspeciebasis, and the settlement made accordingly. And I will not undertake to say that this legislation was not just at the time. But that it would be a proper standard now, it requires no degree of experience in business, to satisfy any one to the contrary. Our Convention has acted more wisely under the circumstances, past and present, by which we are surrounded.
Let the judgment below be affirmed.